DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15, 17-21, 26, and 27 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Karb et al. (U.S. Patent 9,718,233).  Regarding Claims 1, 12-13, and 17-18, Karb et al., hereafter “Karb,” show that it is known to have a method and apparatus for simulataneously forming a plurality of preforms (Abstract) comprising positioning a plurality of resin impregnated fiber bundles on a surface of a forming tool wherein a first portion but not a second portion of each fiber is in contact with the surface of the forming tool and wherein the first portion is physically separated from neighboring fiber bundles (Figure 1a-1c), restraining lateral movement of each first portion (guides: Figure 3, element 11), and deforming the plurality of fiber bundles wherein the second portion contacts the surface of the forming tool (Figure 1d-1e).
Regarding Claims 2-4, and 14, Karb shows the method of claims 1 and 13 above, including one wherein deforming the plurality of fiber bundles comprises raising the temperature of the fiber bundles by providing energy to the forming tool, which in turn applies energy directly to the fiber bundles (Column 4, lines 29-31).
Regarding Claim 5, Karb shows the method of claim 2 above, including one comprising lowering the temperature of the fiber bundles (Column 5, lines 64-67; Column 1-4: ambient cooling would implicitly take place).
Regarding Claims 6 and 19, Karb shows the method of claim 2 and apparatus of claim 17 above, including one wherein deforming the fibers comprises applying a force to the fibers (Column 4, lines 29-31).
Regarding Claims 7-10, 15, 26, and 27, Karb shows the method of claims 2 and 14 and apparatus of claim 17 above, including one wherein deforming the fibers comprises changing an orientation of the forming tool which implicitly changes the direction of force, including rotation (Column 4, lines 24-28).
Regarding Claim 11, Karb shows the method of claim 2 above, including one comprising lowering the temperature of the fiber bundles (Column 5, lines 64-67; Column 1-4: ambient cooling would implicitly take place).
Regarding Claims 20-21, Karb shows the apparatus of claim 17 above, including one wherein the surface of the tool is flat (claim 20) and curved (claim 21) (Figure 1a).

Allowable Subject Matter
Claims 16 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742